In the Missouri Court of Appeals
             Eastern District
OCTOBER 21, 2014


THE FOLLOWING CASES WERE AFFIRMED IN ACCORDANCE WITH RULE
84.16(b) OR RULE 30.25(b).


1.   ED100468   TIMOTHY ASHLOCK, APP V. STATE OF MISSOURI, RES

2.   ED100624 ROCKY OLIPHANT, APP V. SIF, RES

3.   ED100718 LENA JOHNSTON, RES V VINCENZO ACQUAVIVA, APP

4.   ED100737 STATE OF MISSOURI, RES V BOYCE BROWN, APP

5.   ED101111 PARVEEN MOHAMMED, RES V COUNTRY MUTUAL INS.,
     APP

6.   ED101589 GEORGE KNIEST, APP V STATE OF MISSOURI, RES